             Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 1 of 43


     ARMENTA & SOL, PC
 1   M. Cris Armenta (SBN 177403)
     Credence E. Sol (SBN 219784)
 2   11440 West Bernardo Court, Suite 300
     San Diego, CA 92127
 3   Telephone: (858) 753-1724
     Facsimile: (310) 695-2560
 4   cris@crisarmenta.com
     credence@crisarmenta.com
 5
     Attorneys for Plaintiffs
 6   JOHN DOE, MICHAEL DOE, JAMES DOE,
     HENRY DOE, ROBERT DOE, CHRISTOPHER
 7   DOE, MATTHEW DOE, POLLY ST. GEORGE,
     SCOTT DEGROAT, DAVID J. HAYES, DANIEL
 8   LEE, MISHEL McCUMBER, JEFF PEDERSEN,
     JORDAN SATHER, SARAH WESTALL
 9

10                            UNITED STATES DISTRICT COURT
11                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
12    JOHN DOE, an individual; MICHAEL        Case No. 5:20-cv-07502
      DOE, an individual; JAMES DOE, an
13    individual; HENRY DOE, an individual;
      ROBERT DOE, an individual;              DECLARATIONS OF M. CRIS
14    CHRISTOPHER DOE, an individual;         ARMENTA, LAUREN GALLO
      MATHEW DOE, an individual; POLLY        WHITE, LINDSEY CRAWLEY;
15    ST. GEORGE, an individual; SCOTT        JOHN DOE, MICHAEL DOE, JAMES
      DEGROAT, an individual; DAVID J.        DOE, HENRY DOE, ROBERT DOE,
16    HAYES, an individual; DANIEL LEE,       CHRISTOPHER
      an individual, MISHEL McCUMBER, an      DOE, MATTHEW DOE, POLLY ST.
17    individual; JEFF PEDERSEN, an           GEORGE, SCOTT DEGROAT,
      individual; JORDAN SATHER, an           DAVID J. HAYES, DANIEL
18    individual; SARAH WESTALL, an           LEE, MISHEL McCUMBER, JEFF
      individual,                             PEDERSEN, JORDAN SATHER,
19                                            SARAH WESTALL IN SUPPORT OF
                          Plaintiffs,         APPLICATION FOR TEMPORARY
20                                            RESTRAINING ORDER AND
      vs.                                     ORDER TO SHOW CAUSE RE
21                                            PRELIMINARY INJUNCTION
      GOOGLE, LLC., a Delaware limited
22    liability company; YOUTUBE LLC, a       Date Filed: October 26, 2020
      Delaware limited liability company;
23    DOES 1 through 10, inclusive.
24                        Defendants.
25

26

27

28

                                                  Case No. 20-cv-07502
                 DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
              Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 2 of 43



 1                            DECLARATION OF M. CRIS ARMENTA

 2   I, M. Cris Armenta, declare:

 3          1.      I am an attorney admitted to practice before this Court and a member in good

 4   standing with the State Bar of California. I am a shareholder in Armenta & Sol, PC, counsel of

 5   record to the Plaintiffs in this action. I make this declaration based on my own personal

 6   knowledge and if called as a witness, I could and would testify competently as follows:

 7          2.      On October 25, 2020, within two hours after filing the Complaint in this action,

 8   I notified counsel for the Defendants that the Complaint had been filed, attached a conformed

 9   copy of the Complaint, and advised them that the Plaintiffs would immediately be seeking a

10   Temporary Restraining Order and Order to Show Cause re Preliminary Injunction. Attached as

11   Exhibit A is a true and correct copy of that email. I also sent them on October 25, 2020, a

12   copy of the Civil Cover Sheet. On October 27, 2020, I provided them the Consent/Declination

13   re Magistrate Judge.

14          3.      Immediately after uploading the Application and all supporting papers through

15   the ECF filing system, I will provide the Defendants with a full copy of the papers.

16          4.      On October 15, 2020, YouTube published on a blog a statement about updating

17   its Harassment and cyberbullying policy. That blog post is attached hereto as Exhibit B.

18          5.      The YouTube Terms of Service are often captured in the Internet Archive,

19   located at www.archive.org. Attached as Exhibit C is a true and correct copy of a snapshot of

20   YouTube’s Cyberbullying and Harassment Policy, as it was captured on October 15, 2020.

21   Attached as Exhibit D is a true and correct copy of a snapshot of YouTube’s Cyberbullying

22   and Harassment Policy, as it was captured on October 17, 2020. I have placed a red box

23   around the new content that appeared on the snapshot on October 17, 2020 but was not

24   captured on the snapshot dated October 15, 2020.

25          6.      Attached as Exhibit E is a true and correct copy of a report by Brandwatch,

26   concluding that YouTube is very important to “understanding things happening around the

27   world.” https://www.brandwatch.com/blog/youtube-stats/.

28

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
              Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 3 of 43



 1          7.      Attached as Exhibit F is a true and correct copy of an article published by the

 2   Pew Research Center, a nonpartisan think tank based Pew Research Center, a nonpartisan think

 3   tank based in Washington, D.C. that provides information about social issues, public opinion

 4   and demographic trends shaping the United States and the world, concluding that legacy and

 5   independent media are thriving side by side, and established news organizations no longer have

 6   full control over the news Americans watch. Most YouTube news consumers view both legacy

 7   and independent news videos on the platform. An extensive survey conducted by the Pew

 8   Research Center confirms that independent news channels occupy a prominent position in

 9   YouTube’s media ecosystem. The 377 most popular YouTube channels represent a mixture of

10   established news organizations (49%) and independent channels (42%). See Stocking, Gale et

11   al., “Many Americans Get News on YouTube, Where News Organizations and Independent

12   Producers Thrive Side by Side,” Pew Research Center, Sept. 28, 2020,

13   https://www.journalism.org/2020/09/28/many-americans-get-news-on-youtube-where-news-

14   organizations-and-independent-producers-thrive-side-by-side/within

15          8.      Attached as Exhibit G is a true and correct copy of the YouTube “strike policy”

16   which is published on www.youtube.com in its Help Center at

17   https://support.google.com/youtube/answer/2802032?hl=en.

18          9.      Attached as Exhibit H is a true and correct copy of a letter United States

19   Representative Adam Schiff published on his Congressional website and on Congressional

20   letterhead, on or about February 14, 2019.

21          10.     Attached as Exhibit I is a true and correct copy of a letter United States

22   Representative Adam Schiff published on his Congressional website and on Congressional

23   letterhead, on or about April 29, 2020.

24          11.     Attached as Exhibit J is a true and correct copy of a Tweet response to Adam

25   Schiff, published on the account of YouTube Chief Executive Officer Executive Officer Susan

26   Wojcicki after Representative Schiff tweeted Exhibit I to her.

27

28

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
              Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 4 of 43



 1          12.     Attached as Exhibit K is a Tweet published on the account of YouTube Chief

 2   Executive Officer Executive Officer Susan Wojcicki concerning not taking down certain

 3   content “despite violating our policies.”

 4          13.     Attached as Exhibit L is a true and correct copy of House Resolution 1154.

 5          14.     Attached as Exhibit M is the record of the actions taken with respect to House

 6   Resolution 1154, as published at www.congress.gov.

 7          15.     Attached as Exhibit N is a Press Release published on the website for the

 8   United States Senate Committee on Commerce, Science, and Transportation on October 16,

 9   2020 entitled “Committee to Hold Hearing with Big Tech CEOs on Section 230.”

10          16.     Attached as Exhibit O is a true and correct copy of the Complaint in United

11   States of America, et al. v. Google LLC, Case No. 20-cv-03010 (D.C.)

12          17.     With respect to the Declarations included in this filing, I hereby attest that the e-

13   signatures were approved only after the declarations were revised and approved with each

14   individual declarant (L.R. 5.1(a)) with the exception of Defendants’ counsel Lauren Gallo

15   White, but her declaration was previously filed by the Defendants in another case in this Court

16   and offered as admissible evidence.

17          I declare under the penalty of perjury under the laws of the United States of America

18   that the foregoing is true and accurate and that I executed this Declaration on October 7, 2020

19   in San Diego, California.

20                                                                 /s/ M. Cris Armenta

21                                                                 M. Cris Armenta

22

23

24

25

26

27

28

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 5 of 43



 1                           DECLARATION OF LINDSEY CRAWLEY

 2   I, Lindsey Crawley, declare:

 3         1.       I am over eighteen and not a party to this action. I have been retained as a

 4   consultant and expert in connection with Doe, et al. v. Google, United States District Court,

 5   Northern District of California, Case No. 20-cv-7502.

 6         2.       I am from Atlanta Georgia. I earned a Bachelor’s in Business Administration

 7   from Emory University with a degree in Finance. From 1984 until 185, I worked on the sales

 8   team for E &T Business Computer Products in New York City. From 1985 through 1987, I

 9   worked as a Systems Analyst for Republic National Bank in New York City. From 1987

10   through 1991, I worked as a Net Analyst for Digital Equipment Corporation in Atlanta,

11   Georgia. From 1992 through 1999, I founded, built and sold Lyceum Internet Services in

12   Atlanta, and sold it to a publicly traded company, SINet, in an all cash transaction in December

13   of 1999. In 2001, I founded 'Notebook Depot SA', Vina del Mar, Chile and worked there for 2

14   years. I founded and ran 'DialGlobal.net' Voice over Internet Protocol (VOIP) Provider in

15   Mendoza Argentina & Vina Del Mar Chile from 2006 through 2008. From 2009 through 2010,

16   I founded 'SmartCellulares', Florianopolis Brasil and then retired.

17         3.       My expertise in in the areas of communications, the internet, aggregation of data

18   and systems to aggregate that data, such from the YouTube platform.

19         4.       In 2019, I came out of retirement to form a company and its attendant website

20   that creates an unbiased community catalog of limited state, removed, and self-censored

21   YouTube videos across 7158 monitored channels. We maintain records and snapshots of the

22   deletions by YouTube of channels and content, and aggregate data that is otherwise unavailable

23   to the public after a channel is deleted. The goal of the site is to be the reference for YouTube

24   censored content through a community effort across ideological lines, while raising awareness

25   of online censorship and promoting free speech.

26          5.      I have gathered the data as it relates to the 18 channels owned and created by the

27   Plaintiffs. Attached as Exhibit P is a true and correct copy of a spreadsheet showing the

28   analytics for each of the Plaintiffs’ channels. This spreadsheet in my opinion, contains the most

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
              Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 6 of 43



 1   accurate available data from available sources, including those on Social Blade and those

 2   captured by AltCensored, all which are routinely and reliably published for use by channel

 3   creators. The numbers calculated by Social Blade are typically much lower in view count than

 4   actual views because Social Blade “subtracts” views when a creator deletes or removes a video

 5   or when YouTube deletes content.

 6                6.       Attached as Exhibit Q is a true and correct copy of the channel statistics

 7   and screen sheets from SocialBlade.com and the current error messages received from

 8   YouTube.com when accessing the now removed channels. I declare under the penalty of

 9   perjury under the laws of the United States of America that I executed this Declaration on

10   October 27, 2020 in Florianopolis, Brazil.

11

12                                                       /s/ Lindsey Crawley

13                                                       Lindsay Crawley

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   Case No. 20-cv-07502
                  DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 7 of 43



 1                                 DECLARATION OF JOHN DOE

 2   I, JOHN DOE, declare:

 3          1.      I am over the age of 18 years and a Plaintiff in this action. I am proceeding

 4   under a pseudonym in this case because I have maintained my anonymity with respect to the

 5   work that I do and the speech that I offer to the public. I make this Declaration based on my

 6   own personal knowledge. If called as a witness, I could and would testify competently as

 7   follows.

 8          2.      I am a Christian Evangelist. The content I create focuses on the message of God,

 9   and in analyzing and debunking the news offered by the mainstream media with the tagline

10   “God’s Grace is Greater.” The channel aims to inform and enlighten the audience by publicly

11   airing my opinions for the community at large to create a forum for a positive discussion.

12   JustInformed Talk addresses the narratives offered by the mass media, through sarcasm and

13   humor. The channel is advertised as political satire and opinionated editorial review.

14          3.      I created a channel on YouTube on January 15, 2015 called “Just Informed

15   Talk.” I uploaded or caused to be uploaded approximately 890 videos on this channel. As of

16   October 15, 2020, the channel had obtained approximately 281,000 subscribers, and the videos

17   had been viewed by the public approximately 60,154,395 times. These numbers are

18   approximate and taken from aggregators Social Blade, Alt Censored or from historical

19   screenshots I took of my channel, because once my channel was deleted, I lost the ability to see

20   the analytics related to my channel.

21          4.      My channel was deleted from the YouTube platform on October 15, 2020. Prior

22   to October 15, 2020, I did not have notice that my channel was going to be deleted, suspended

23   or terminated by YouTube. When I learned that the channel was deleted, it was too late to

24   export my content from the YouTube platform because it became inaccessible to me. I was not

25   given sufficient time, or any time, to export the content and information on the channel that I

26   had built up since the date of the channel’s creation.

27          5.      On October 15, 2020, and because of the actions YouTube took with respect to

28   my channel, I lost contact and the ability to connect with the subscribers, my regular audience,

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 8 of 43



 1   through the YouTube platform. I cannot now effectively reach and cannot effectively otherwise

 2   contact the subscribers and audience I had built up over time. Because other media companies

 3   are also in the process of taking action against my channel, I have lost a substantial, if not all,

 4   of my YouTube audience.

 5          6.      Although other platforms indicate that they may remove channels or content at

 6   any time, YouTube employs specific Terms of Service that assured me that in the absence of

 7   strikes, my content and channel would remain intact. During the 90-day period preceding

 8   October 15, 2020, I did not have any active strikes on my channel and had not been notified of

 9   any such strikes.

10          7.      I was not notified by YouTube that they intended or had attempted to amend the

11   TOS on or before October 15, 2020 in a way that would affect the hosting of my content or

12   channel.

13          8.      I was not notified by YouTube of the specific reason for the suspension or

14   deletion of my channel other than an email referencing generally their cyberbullying and

15   harassment policy, but my content was not cyberbullying or harassing in the ways described in

16   the policy that existed on or before October 15, 2020. I was not notified what, if any content,

17   was viewed by YouTube as being materially in breach of the TOS, only an email located after

18   the fact of deletion that said ““We'd like to inform you that due to repeated or severe violations

19   of our Community Guidelines (https://www.youtube.com/ There was no further specificity as

20   to what content triggered this notice.

21   ///

22   ///

23

24

25

26

27

28

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
              Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 9 of 43



 1          9.      I remain baffled as to what, specifically in my content, led my channel to be part

 2   of the massive de-platforming. I assume that my channel was deleted or suspended because my

 3   channel has a widespread audience reach, I am not a member of the mainstream media, and my

 4   content focuses on or questions mainstream media or government.

 5          I declare under the penalty of perjury under the laws of the United States of America

 6   that the foregoing is true and accurate and that I executed this Declaration on October 27, 2020,

 7   through electronic signature pursuant to L.R. 5-1(a) permitting the signature of a declaration

 8   verified by electronic means.

 9

10                                                        /s/ John Doe

11                                                        JOHN DOE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 10 of 43



 1                               DECLARATION OF MICHAEL DOE

 2   I, MICHAEL DOE, declare:

 3              1.   I am over the age of 18 years and a Plaintiff in this action. I am proceeding

 4   under a pseudonym in this case because I have maintained my anonymity with respect to the

 5   work that I do and the speech that I offer to the public. I make this Declaration based on my

 6   own personal knowledge. If called as a witness, I could and would testify competently as

 7   follows.

 8          2.       I have a Bachelor of Arts degree in Broadcast Journalism, 1992 from the

 9   University of Wisconsin – Eau Claire. The channels I created, The SGT Report YouTube

10   channel(s), provide exclusive original interviews with Conservative and Christian authors &

11   writers - as well as analysis and commentary regarding daily news, politics and events, both

12   domestic and international.

13              3.   I created a channel on YouTube on January 26, 2011 called “SGTreport2” I

14   uploaded or caused to be uploaded approximately 31 videos on this channel. As of October 15,

15   2020, the channel had obtained approximately 107,000 subscribers, and the videos had been

16   viewed by the public approximately 1,597,694 times. These numbers are approximate and

17   taken from aggregators Social Blade, Alt Censored or from historical screenshots I took of my

18   channel, because once my channel was deleted, I lost the ability to see the analytics related to

19   my channel. I created a channel on YouTube on February 3, 2007 called “SGTreport” I

20   uploaded or caused to be uploaded approximately 1,492 videos on this channel. As of October

21   15, 2020, the channel had obtained approximately 630,000 subscribers, and the videos had been

22   viewed by the public approximately 130,503,359 times. These numbers are approximate and

23   taken from aggregators Social Blade, Alt Censored or from historical screenshots I took of my

24   channel, because once my channel was deleted, I lost the ability to see the analytics related to

25   my channel.

26              4.   My channels were deleted from the YouTube platform on October 15, 2020.

27   Prior to October 15, 2020, I did not have notice that my channels were going to be deleted,

28   suspended or terminated by YouTube. When I learned that the channels were deleted, it was

                                                      Case No. 20-cv-07502
                     DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
              Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 11 of 43



 1   too late to export my content from the YouTube platform because it became inaccessible to me.

 2   I was not given sufficient time, or any time, to export the content and information on the

 3   channel that I had built up since the date of the channels’ creation.

 4           5.     On October 15, 2020, and because of the actions YouTube took with respect to

 5   my channel, I lost contact and the ability to connect with the subscribers, my regular audience,

 6   through the YouTube platform. I cannot now effectively reach and cannot effectively otherwise

 7   contact the subscribers and audience I had built up over time. Because other media companies

 8   are also in the process of taking action against my channel, I have lost a substantial, if not all,

 9   of my YouTube audience.

10           6.     Although other platforms indicate that they may remove channels or content at

11   any time, YouTube employs specific Terms of Service that assured me that in the absence of

12   strikes, my content and channel would remain intact. During the 90-day period preceding

13   October 15, 2020, I did not have any active strikes on my channel and had not been notified of

14   any such strikes.

15           7.     I was not notified by YouTube that they intended or had attempted to amend the

16   TOS on or before October 15, 2020 in a way that would affect the hosting of my content or

17   channels

18           8.     I was not notified by YouTube of the specific reason for the suspension or

19   deletion of my channels other than an email referencing generally their cyberbullying and

20   harassment policy, but my content was not cyberbullying or harassing in the ways described in

21   the policy that existed on or before October 15, 2020. I was not notified what, if any content,

22   was viewed by YouTube as being materially in breach of the TOS, only an email located after

23   the fact of deletion that said ““We'd like to inform you that due to repeated or severe violations

24   of our Community Guidelines (https://www.youtube.com/ There was no further specificity as

25   to what content triggered this notice.

26           9.     I remain baffled as to what, specifically in my content, led my channels to be

27   part of the massive de-platforming. I assume that my channels were deleted or suspended

28

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
             Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 12 of 43



 1   because my channels have a widespread audience reach, I am not a member of the mainstream

 2   media, and my content has at times focused on or questioned mainstream media or government.

 3                  I declare under the penalty of perjury under the laws of the United States of

 4   America that the foregoing is true and accurate and that I executed this Declaration on October

 5   27, 2020, through electronic signature pursuant to L.R. 5-1(a) permitting the signature of a

 6   declaration verified by electronic means.

 7

 8

 9                                                        /s/ Michael Doe

10                                                        MICHAEL DOE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 13 of 43



 1                                 DECLARATION OF JAMES DOE

 2   I, JAMES DOE, declare:

 3         1.        I am over the age of 18 years and a Plaintiff in this action. I am proceeding

 4   under a pseudonym in this case because I have maintained my anonymity with respect to the

 5   work that I do and the speech that I offer to the public. I make this Declaration based on my

 6   own personal knowledge. If called as a witness, I could and would testify competently as

 7   follows.

 8         2.        X22Report is a daily news shows that discusses politics and financial reports.

 9   The channel’s content is intended to cut through the corporate-controlled media and focus on

10   real issues, and provides interview of persons in the political and financial world.

11         3.        I created a channel on YouTube on February 4, 2013 called “X22Report.” I

12   uploaded or caused to be uploaded approximately 3,721 videos on this channel. As of October

13   15, 2020, the channel had obtained approximately 952,000 subscribers, and the videos had been

14   viewed by the public approximately 292,569,198 times. These numbers are approximate and

15   taken from aggregators Social Blade, Alt Censored or from historical screenshots I took of my

16   channel, because once my channel was deleted, I lost the ability to see the analytics related to

17   my channel. The other channels that were removed are X22 Report Spotlight, X22Report

18   Newsflash – neither of these channels have any strikes and have similar content and were de-

19   platformed along with my main site. These are situated in the same position as X33Report and

20   I would like those channels restored as well.

21         4.        My channels were deleted from the YouTube platform on October 15, 2020.

22   Prior to October 15, 2020, I did not have notice that my channel were going to be deleted,

23   suspended or terminated by YouTube. When I learned that the channels were deleted, it was

24   too late to export my content from the YouTube platform because it became inaccessible to me.

25   I was not given sufficient time, or any time, to export the content and information on the

26   channel that I had built up since the date of the channels’ creation.

27         5.        On October 15, 2020, and because of the actions YouTube took with respect to

28   my channels, I lost contact and the ability to connect with the subscribers, my regular audience,

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 14 of 43



 1   through the YouTube platform. I cannot now effectively reach and cannot effectively otherwise

 2   contact the subscribers and audience I had built up over time. Because other media companies

 3   are also in the process of taking action against my channel, I have lost a substantial, if not all,

 4   of my YouTube audience.

 5         6.        Although other platforms indicate that they may remove channels or content at

 6   any time, YouTube employs specific Terms of Service that assured me that in the absence of

 7   strikes, my content and channel would remain intact. During the 90-day period preceding

 8   October 15, 2020, I did not have any active strikes on my channel and had not been notified of

 9   any such strikes.

10         7.        I was not notified by YouTube that they intended or had attempted to amend the

11   TOS on or before October 15, 2020 in a way that would affect the hosting of my content or

12   channel.

13         8.        I was not notified by YouTube of the specific reason for the suspension or

14   deletion of my channel other than an email referencing generally their cyberbullying and

15   harassment policy, but my content was not cyberbullying or harassing in the ways described in

16   the policy that existed on or before October 15, 2020. I was not notified what, if any content,

17   was viewed by YouTube as being materially in breach of the TOS, only an email located after

18   the fact of deletion that said ““We'd like to inform you that due to repeated or severe violations

19   of our Community Guidelines (https://www.youtube.com/ There was no further specificity as

20   to what content triggered this notice.

21   ///

22

23

24

25

26

27

28

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 15 of 43



 1         9.        I remain baffled as to what, specifically in my content, led my channel to be part

 2   of the massive de-platforming. I assume that my channel was deleted or suspended because my

 3   channel has a widespread audience reach, I am not a member of the mainstream media, and my

 4   content focuses on or questions mainstream media or government.

 5          I declare under the penalty of perjury under the laws of the United States of America

 6   that the foregoing is true and accurate and that I executed this Declaration on October 27, 2020,

 7   through electronic signature pursuant to L.R. 5-1(a) permitting the signature of a declaration

 8   verified by electronic means.

 9                                                         /s/ James Doe

10                                                         JAMES DOE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 16 of 43



 1                                DECLARATION OF HENRY DOE

 2   I, HENRY DOE, declare:

 3          1.       I am over the age of 18 years and a Plaintiff in this action. I am proceeding

 4   under a pseudonym in this case because I have maintained my anonymity with respect to the

 5   work that I do and the speech that I offer to the public. I make this Declaration based on my

 6   own personal knowledge. If called as a witness, I could and would testify competently as

 7   follows.

 8          2.       The content I produce is to gather already open-source news that is not typically

 9   picked up by the mainstream media, and if I suggest any theories of how the information is

10   meaningful, I encourage my audience to challenge me and conduct their own primary source

11   research. The topics are generally in the areas of politics and current events, and I do discuss

12   corruption.

13          3.       I created a channel on YouTube on December 15, 20008 called “SpaceShot76.”

14   I uploaded or caused to be uploaded approximately 792 videos on this channel. As of October

15   15, 2020, the channel had obtained approximately 159,000 subscribers, and the videos had been

16   viewed by the public approximately 32,227,188 times. These numbers are approximate and

17   taken from aggregators Social Blade, Alt Censored or from historical screenshots I took of my

18   channel, because once my channel was deleted, I lost the ability to see the analytics related to

19   my channel.

20          4.       My channel was deleted from the YouTube platform on October 15, 2020. Prior

21   to October 15, 2020, I did not have notice that my channel was going to be deleted, suspended

22   or terminated by YouTube. When I learned that the channel was deleted, it was too late to

23   export my content from the YouTube platform because it became inaccessible to me. I was not

24   given sufficient time, or any time, to export the content and information on the channel that I

25   had built up since the date of the channel’s creation.

26          5.       On October 15, 2020, and because of the actions YouTube took with respect to

27   my channel, I lost contact and the ability to connect with the subscribers, my regular audience,

28   through the YouTube platform. I cannot now effectively reach and cannot effectively otherwise

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 17 of 43



 1   contact the subscribers and audience I had built up over time. Because other media companies

 2   are also in the process of taking action against my channel, I have lost a substantial, if not all,

 3   of my YouTube audience.

 4          6.       Although other platforms indicate that they may remove channels or content at

 5   any time, YouTube employs specific Terms of Service that assured me that in the absence of

 6   strikes, my content and channel would remain intact. During the 90-day period preceding

 7   October 15, 2020, I did not have any active strikes on my channel and had not been notified of

 8   any such strikes.

 9          7.       I was not notified by YouTube that they intended or had attempted to amend the

10   TOS on or before October 15, 2020 in a way that would affect the hosting of my content or

11   channel.

12          8.       I was not notified by YouTube of the specific reason for the suspension or

13   deletion of my channel other than an email referencing generally their cyberbullying and

14   harassment policy, but my content was not cyberbullying or harassing in the ways described in

15   the policy that existed on or before October 15, 2020. I was not notified what, if any content,

16   was viewed by YouTube as being materially in breach of the TOS, only an email located after

17   the fact of deletion that said ““We'd like to inform you that due to repeated or severe violations

18   of our Community Guidelines (https://www.youtube.com/ There was no further specificity as

19   to what content triggered this notice.

20   ///

21   ///

22

23

24

25

26

27

28

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
             Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 18 of 43



 1          9.      I remain baffled as to what, specifically in my content, led my channel to be part

 2   of the massive de-platforming. I assume that my channel was deleted or suspended because my

 3   channel has a widespread audience reach, I am not a member of the mainstream media, and my

 4   content focuses on or questions mainstream media or government.

 5                  I declare under the penalty of perjury under the laws of the United States of

 6   America that the foregoing is true and accurate and that I executed this Declaration on October

 7   27, 2020, through electronic signature pursuant to L.R. 5-1(a) permitting the signature of a

 8   declaration verified by electronic means.

 9

10                                                        /s/ Henry Doe

11                                                        HENRY DOE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 19 of 43



 1                                DECLARATION OF ROBERT DOE

 2          I, ROBERT DOE, declare:

 3          1.       I am over the age of 18 years and a Plaintiff in this action. I am proceeding

 4   under a pseudonym in this case because I have maintained my anonymity with respect to the

 5   work that I do and the speech that I offer to the public. I make this Declaration based on my

 6   own personal knowledge. If called as a witness, I could and would testify competently as

 7   follows.

 8          2.       I created content and bring forth news for open minded people. I, in no way

 9   shape or form condone violence or hate. My objective is to share information, I find interesting

10   and stimulating for like-minded Patriots.

11          3.       I created a channel on YouTube on March 5, 2015 called “TRUreporting” to

12   share the content described above in Paragraph 2. I uploaded or caused to be uploaded

13   approximately 864 videos on this channel. As of October 15, 2020, the channel had obtained

14   approximately 216,000 subscribers, and the videos had been viewed by the public

15   approximately 23,626,051 times. These numbers are approximate and taken from aggregators

16   Social Blade, Alt Censored or from historical screenshots I took of my channel, because once

17   my channel was deleted, I lost the ability to see the analytics related to my channel.

18          4.       My channel was deleted from the YouTube platform on October 15, 2020. Prior

19   to October 15, 2020, I did not have notice that my channel was going to be deleted, suspended

20   or terminated by YouTube. When I learned that the channel was deleted, it was too late to

21   export my content from the YouTube platform because it became inaccessible to me. I was not

22   given sufficient time, or any time, to export the content and information on the channel that I

23   had built up since the date of the channel’s creation.

24          5.       On October 15, 2020, and because of the actions YouTube took with respect to

25   my channel, I lost contact and the ability to connect with the subscribers, my regular audience,

26   through the YouTube platform. I cannot now effectively reach and cannot effectively otherwise

27   contact the subscribers and audience I had built up over time. Because other media companies

28

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 20 of 43



 1   are also in the process of taking action against my channel, I have lost a substantial, if not all,

 2   of my YouTube audience.

 3          6.       Although other platforms indicate that they may remove channels or content at

 4   any time, YouTube employs specific Terms of Service that assured me that in the absence of

 5   strikes, my content and channel would remain intact. During the 90-day period preceding

 6   October 15, 2020, I did not have any active strikes on my channel and had not been notified of

 7   any such strikes.

 8          7.       I was not notified by YouTube that they intended or had attempted to amend the

 9   TOS on or before October 15, 2020 in a way that would affect the hosting of my content or

10   channel.

11          8.       I was not notified by YouTube of the specific reason for the suspension or

12   deletion of my channel other than an email referencing generally their cyberbullying and

13   harassment policy, but my content was not cyberbullying or harassing in the ways described in

14   the policy that existed on or before October 15, 2020. I was not notified what, if any content,

15   was viewed by YouTube as being materially in breach of the TOS, only an email located after

16   the fact of deletion that said ““We'd like to inform you that due to repeated or severe violations

17   of our Community Guidelines (https://www.youtube.com/ There was no further specificity as

18   to what content triggered this notice.

19          9.       I remain baffled as to what, specifically in my content, led my channel to be part

20   of the massive de-platforming. I assume that my channel was deleted or suspended because my

21   channel has a widespread audience reach, I am not a member of the mainstream media, and my

22   content focuses on or questions mainstream media or government.

23                   I declare under the penalty of perjury under the laws of the United States of

24   America that the foregoing is true and accurate and that I executed this Declaration on October

25   27, 2020, through electronic signature pursuant to L.R. 5-1(a) permitting the signature of a

26   declaration verified by electronic means.

27                                                          /s/ Robert Doe

28                                                          ROBERT DOE

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 21 of 43



 1                            DECLARATION OF CHRISTOPHER DOE

 2   I, CHRISTOPHER DOE, declare:

 3          1.       I am over the age of 18 years and a Plaintiff in this action. I am proceeding

 4   under a pseudonym in this case because I have maintained my anonymity with respect to the

 5   work that I do and the speech that I offer to the public. I make this Declaration based on my

 6   own personal knowledge. If called as a witness, I could and would testify competently as

 7   follows.

 8          2.       The content I created and uploaded on YouTube was clean, non-profane and

 9   very carefully constructed to ensure I didn’t step over the line of any Community Guidelines. I

10   reported the news and offered commentary about the state of the country from the point of view

11   that if we came together as a country, we could solve our common problems. I never accused

12   people of things they hadn’t done, if claims were made regarding crimes, I made sure to note

13   that they were alleged only, until proven guilty. I called for a return to an equal application of

14   justice under the law. I never called for violence, I encouraged people to learn and understand

15   their rights under the constitution and when I spoke about Q I never used the phrase Q anon, I

16   merely discussed the posts in conjunction with world events. I never said Hillary ate babies or

17   anything like that. I interviewed all kinds of interesting people on the weekends including

18   Dinesh D’Souza, Roseanne Barr, Mark Shaw, Donald Jeffries, authors and historians, people

19   who could comment on current events etc. The content was pretty mainstream and I was the

20   lastt person I thought would get deleted.

21          3.       I created a channel on YouTube on July 21, 2006 called “RedPill78.” I

22   uploaded or caused to be uploaded approximately 800 videos on this channel. As of October

23   15, 2020, the channel had obtained approximately 270,000 subscribers, and the videos had been

24   viewed by the public approximately 48,764,950 times. These numbers are approximate and

25   taken from aggregators Social Blade, Alt Censored or from historical screenshots I took of my

26   channel, because once my channel was deleted, I lost the ability to see the analytics related to

27   my channel.

28

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 22 of 43



 1          4.       My channel was deleted from the YouTube platform on October 15, 2020. Prior

 2   to October 15, 2020, I did not have notice that my channel was going to be deleted, suspended

 3   or terminated by YouTube. When I learned that the channel was deleted, it was too late to

 4   export my content from the YouTube platform because it became inaccessible to me. I was not

 5   given sufficient time, or any time, to export the content and information on the channel that I

 6   had built up since the date of the channel’s creation.

 7          5.       On October 15, 2020, and because of the actions YouTube took with respect to

 8   my channel, I lost contact and the ability to connect with the subscribers, my regular audience,

 9   through the YouTube platform. I cannot now effectively reach and cannot effectively otherwise

10   contact the subscribers and audience I had built up over time. Because other media companies

11   are also in the process of taking action against my channel, I have lost a substantial, if not all,

12   of my YouTube audience.

13          6.       Although other platforms indicate that they may remove channels or content at

14   any time, YouTube employs specific Terms of Service that assured me that in the absence of

15   strikes, my content and channel would remain intact. During the 90-day period preceding

16   October 15, 2020, I did not have any active strikes on my channel and had not been notified of

17   any such strikes.

18          7.       I was not notified by YouTube that they intended or had attempted to amend the

19   TOS on or before October 15, 2020 in a way that would affect the hosting of my content or

20   channel.

21          8.       I was not notified by YouTube of the specific reason for the suspension or

22   deletion of my channel other than an email referencing generally their cyberbullying and

23   harassment policy, but my content was not cyberbullying or harassing in the ways described in

24   the policy that existed on or before October 15, 2020. I was not notified what, if any content,

25   was viewed by YouTube as being materially in breach of the TOS, only an email located after

26   the fact of deletion that said ““We'd like to inform you that due to repeated or severe violations

27   of our Community Guidelines (https://www.youtube.com/ There was no further specificity as

28   to what content triggered this notice.

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
             Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 23 of 43



 1          9.      I remain baffled as to what, specifically in my content, led my channel to be part

 2   of the massive de-platforming. I assume that my channel was deleted or suspended because my

 3   channel has a widespread audience reach, I am not a member of the mainstream media, and my

 4   content focuses on or questions mainstream media or government.

 5                  I declare under the penalty of perjury under the laws of the United States of

 6   America that the foregoing is true and accurate and that I executed this Declaration on October

 7   27, 2020, through electronic signature pursuant to L.R. 5-1(a) permitting the signature of a

 8   declaration verified by electronic means.

 9

10                                                        /s/ Christopher Doe

11                                                        CHRISTOPHER DOE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 24 of 43



 1                              DECLARATION OF MATTHEW DOE

 2   I, MATTHEW DOE, declare:

 3          1.       I am over the age of 18 years and a Plaintiff in this action. I am proceeding

 4   under a pseudonym in this case because I have maintained my anonymity with respect to the

 5   work that I do and the speech that I offer to the public. I make this Declaration based on my

 6   own personal knowledge. If called as a witness, I could and would testify competently as

 7   follows.

 8          2.       Edge of Wonder is an entertainment channel, with the main activity in video

 9   production. Edge of Wonder creates short educational videos, as well as documentary series.

10   We also have a weekly live show each Friday night, during which we debate the latest updates

11   in news from the US or around the world.

12          3.       We created a channel on YouTube on December 6, 2017 called “Edge of

13   Wonder.” I uploaded or caused to be uploaded approximately 316 videos on this channel,

14   related to the content described in Paragraph 2, above. As of October 15, 2020, the channel

15   had obtained approximately 467,000 subscribers, and the videos had been viewed by the public

16   approximately 38,089,707 times. These numbers are approximate and taken from aggregators

17   Social Blade, Alt Censored or from historical screenshots I took of my channel, because once

18   my channel was deleted, I lost the ability to see the analytics related to my channel.

19          4.       The channel was deleted from the YouTube platform on October 15, 2020.

20   Prior to October 15, 2020, I did not have notice that my channel was going to be deleted,

21   suspended or terminated by YouTube. When I learned that the channel was deleted, it was too

22   late to export my content from the YouTube platform because it became inaccessible. We do

23   not have the back up of the live shows that were streamed on the YouTube channel.

24          5.       On October 15, 2020, and because of the actions YouTube took with respect to

25   my channel, I lost contact and the ability to connect with the subscribers, my regular audience,

26   through the YouTube platform. I cannot now effectively reach and cannot effectively otherwise

27   contact the subscribers and audience I had built up over time. Because other media companies

28

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 25 of 43



 1   are also in the process of taking action against my channel, I have lost a substantial, if not all,

 2   of my YouTube audience.

 3          6.       Although other platforms indicate that they may remove channels or content at

 4   any time, YouTube employs specific Terms of Service that assured me that in the absence of

 5   strikes, my content and channel would remain intact. During the 90-day period preceding

 6   October 15, 2020, I did not have any active strikes on my channel and had not been notified of

 7   any such strikes.

 8          7.       I was not notified by YouTube that they intended or had attempted to amend the

 9   TOS on or before October 15, 2020 in a way that would affect the hosting of my content or

10   channel.

11          8.       I was not notified by YouTube of the specific reason for the suspension or

12   deletion of my channel other than an email referencing generally their cyberbullying and

13   harassment policy, but my content was not cyberbullying or harassing in the ways described in

14   the policy that existed on or before October 15, 2020. I was not notified what, if any content,

15   was viewed by YouTube as being materially in breach of the TOS, only an email located after

16   the fact of deletion that said ““We'd like to inform you that due to repeated or severe violations

17   of our Community Guidelines (https://www.youtube.com/ There was no further specificity as

18   to what content triggered this notice.

19          9.       I remain baffled as to what, specifically in my content, led my channel to be part

20   of the massive de-platforming. I assume that my channel was deleted or suspended because my

21   channel has a widespread audience reach, I am not a member of the mainstream media, and my

22   content focuses on or questions mainstream media or government.

23          I declare under the penalty of perjury under the laws of the United States of America

24   that the foregoing is true and accurate and that I executed this Declaration on October 27, 2020,

25   through electronic signature pursuant to L.R. 5-1(a) permitting the signature of a declaration

26   verified by electronic means.

27                                                          /s/ Matthew Doe

28                                                          MATTHEW DOE

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 26 of 43



 1                           DECLARATION ON POLLY ST. GEORGE

 2   I, POLLY ST. GEORGE, declare:

 3          1.       I am over the age of 18 years and a Plaintiff in this action. I am proceeding

 4   under a pseudonym in this case because I have maintained my anonymity with respect to the

 5   work that I do and the speech that I offer to the public. I make this Declaration based on my

 6   own personal knowledge. If called as a witness, I could and would testify competently as

 7   follows.

 8          2.       I research, report on and provide commentary in relation to current events,

 9   psychology and history. I try to draw connections between the past & the present by tracing ties

10   between historical figures, organizations, companies and governments.

11          3.       I created a channel on YouTube on March 9, 2016 called “Amazing Polly” to

12   share the content described above in Paragraph 2. I uploaded or caused to be uploaded

13   approximately 387 videos on this channel. As of October 15, 2020, the channel had obtained

14   approximately 375,000 subscribers, and the videos had been viewed by the public

15   approximately 24,660,282 times. These numbers are approximate and taken from aggregators

16   Social Blade, Alt Censored or from historical screenshots I took of my channel, because once

17   my channel was deleted, I lost the ability to see the analytics related to my channel.

18          4.       My channel was deleted from the YouTube platform on October 15, 2020. Prior

19   to October 15, 2020, I did not have notice that my channel was going to be deleted, suspended

20   or terminated by YouTube. When I learned that the channel was deleted, it was too late to

21   export my content from the YouTube platform because it became inaccessible to me. I was not

22   given sufficient time, or any time, to export the content and information on the channel that I

23   had built up since the date of the channel’s creation.

24          5.       On October 15, 2020, and because of the actions YouTube took with respect to

25   my channel, I lost contact and the ability to connect with the subscribers, my regular audience,

26   through the YouTube platform. I cannot now effectively reach and cannot effectively otherwise

27   contact the subscribers and audience I had built up over time. Because other media companies

28

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 27 of 43



 1   are also in the process of taking action against my channel, I have lost a substantial, if not all,

 2   of my YouTube audience.

 3          6.       Although other platforms indicate that they may remove channels or content at

 4   any time, YouTube employs specific Terms of Service that assured me that in the absence of

 5   strikes, my content and channel would remain intact. During the 90-day period preceding

 6   October 15, 2020, I did not have any active strikes on my channel and had not been notified of

 7   any such strikes.

 8          7.       I was not notified by YouTube that they intended or had attempted to amend the

 9   TOS on or before October 15, 2020 in a way that would affect the hosting of my content or

10   channel.

11          8.       I was not notified by YouTube of the specific reason for the suspension or

12   deletion of my channel other than an email referencing generally their cyberbullying and

13   harassment policy, but my content was not cyberbullying or harassing in the ways described in

14   the policy that existed on or before October 15, 2020. I was not notified what, if any content,

15   was viewed by YouTube as being materially in breach of the TOS, only an email located after

16   the fact of deletion that said ““We'd like to inform you that due to repeated or severe violations

17   of our Community Guidelines (https://www.youtube.com/ There was no further specificity as

18   to what content triggered this notice.

19          9.       I remain baffled as to what, specifically in my content, led my channel to be part

20   of the massive de-platforming. I assume that my channel was deleted or suspended because my

21   channel has a widespread audience reach, I am not a member of the mainstream media, and my

22   content focuses on or questions mainstream media or government.

23          I declare under the penalty of perjury under the laws of the United States of America

24   that the foregoing is true and accurate and that I executed this Declaration on October 27, 2020,

25   through electronic signature pursuant to L.R. 5-1(a) permitting the signature of a declaration

26   verified by electronic means.

27                                                          /s/ Polly St. George

28                                                          POLLY ST. GEORGE

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
             Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 28 of 43



 1                             DECLARATION OF SCOTT DEGROAT

 2   I, SCOTT DEGROAT, declare:

 3          1.      I am over the age of 18 years and a Plaintiff in this action. I make this

 4   Declaration based on my own personal knowledge. If called as a witness, I could and would

 5   testify competently as follows.

 6          2.      The content I created for YouTube simply covers the news, the happenings of the

 7   day and expose corrupt people in our country and in the world. This show gives alternative

 8   viewpoints that go against the corrupt Legacy media's narratives. I offer a message of peace,

 9   constructive debate/long form discussion and nothing but love for this country on this channel.

10   People that love this channel, love our country.

11          3.      I created a channel on YouTube on April 27, 2019 called “Woke Societies.” I

12   uploaded or caused to be uploaded approximately 217 videos on this channel. As of October

13   15, 2020, the channel had obtained approximately 108,000 subscribers, and the videos had been

14   viewed by the public approximately 4,617,715 times. These numbers are approximate and

15   taken from aggregators Social Blade, Alt Censored or from historical screenshots I took of my

16   channel, because once my channel was deleted, I lost the ability to see the analytics related to

17   my channel.

18          4.      My channel was deleted from the YouTube platform on October 15, 2020. Prior

19   to October 15, 2020, I did not have notice that my channel was going to be deleted, suspended

20   or terminated by YouTube. When I learned that the channel was deleted, it was too late to

21   export my content from the YouTube platform because it became inaccessible to me. I was not

22   given sufficient time, or any time, to export the content and information on the channel that I

23   had built up since the date of the channel’s creation.

24          5.      On October 15, 2020, and because of the actions YouTube took with respect to

25   my channel, I lost contact and the ability to connect with the subscribers, my regular audience,

26   through the YouTube platform. I cannot now effectively reach and cannot effectively otherwise

27   contact the subscribers and audience I had built up over time. Because other media companies

28

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 29 of 43



 1   are also in the process of taking action against my channel, I have lost a substantial, if not all,

 2   of my YouTube audience.

 3          6.       Although other platforms indicate that they may remove channels or content at

 4   any time, YouTube employs specific Terms of Service that assured me that in the absence of

 5   strikes, my content and channel would remain intact. During the 90-day period preceding

 6   October 15, 2020, I did not have any active strikes on my channel and had not been notified of

 7   any such strikes.

 8          7.       I was not notified by YouTube that they intended or had attempted to amend the

 9   TOS on or before October 15, 2020 in a way that would affect the hosting of my content or

10   channel.

11          8.       I was not notified by YouTube of the specific reason for the suspension or

12   deletion of my channel other than an email referencing generally their cyberbullying and

13   harassment policy, but my content was not cyberbullying or harassing in the ways described in

14   the policy that existed on or before October 15, 2020. I was not notified what, if any content,

15   was viewed by YouTube as being materially in breach of the TOS, only an email located after

16   the fact of deletion that said ““We'd like to inform you that due to repeated or severe violations

17   of our Community Guidelines (https://www.youtube.com/ There was no further specificity as

18   to what content triggered this notice.

19          9.       I remain baffled as to what, specifically in my content, led my channel to be part

20   of the massive de-platforming. I assume that my channel was deleted or suspended because my

21   channel has a widespread audience reach, I am not a member of the mainstream media, and my

22   content focuses on or questions mainstream media or government.

23                   I declare under the penalty of perjury under the laws of the United States of

24   America that the foregoing is true and accurate and that I executed this Declaration on October

25   27, 2020, through electronic signature pursuant to L.R. 5-1(a) permitting the signature of a

26   declaration verified by electronic means.

27                                                          /s/ Scott DeGroat

28                                                          SCOTT DEGROAT

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 30 of 43



 1                                DECLARATION OF DAVID HAYES

 2   I, DAVID J. HAYES, declare:

 3          1.       I am over the age of 18 years and a Plaintiff in this action I make this

 4   Declaration based on my own personal knowledge. If called as a witness, I could and would

 5   testify competently as follows.

 6          2.       I have authored and published more 15 books, primarily in the areas of

 7   Christianity and the power of prayer. On the YouTube channel, “Praying Medic,” the focus is

 8   in two primary areas. The first is in the general area of Christianity, providing teachings and

 9   guides for hearing God’s voice and healing through prayer. I also post some limited content on

10   issues related to the anonymous by “Q” posts and how those posts might be interpreted.

11   Because I was seeing censorship in various places and Q was gaining more attention, I put all

12   the Q-related videos on “private” several weeks before October 15, 2020. YouTube gave no

13   indication that they would object to this content, and I did it in an abundance of caution. At the

14   time I was de-platformed, the videos about Christianity and some old broadcasts from 2017

15   only were visible to the public.

16          3.       I created a channel on YouTube on July 27, 2010 called “Praying Medic.” I

17   uploaded or caused to be uploaded approximately 475 videos on this channel. As of October

18   15, 2020, the channel had obtained approximately 391,000 subscribers, and the videos had been

19   viewed by the public approximately 40 million times. For example, for months for just January

20   through March of 2020, my channel had more than 2.3M views and 16.3M impressions,

21   meaning it was liked, shared, or commented upon. The Social Blade analytics are much lower

22   than the screenshots that I retained for my analytics, which put the view count at over 40

23   million.

24          4.       My channel was deleted from the YouTube platform on October 15, 2020. Prior

25   to October 15, 2020, I did not have notice that my channel was going to be deleted, suspended

26   or terminated by YouTube. When I learned that the channel was deleted, it was too late to

27   export my content from the YouTube platform because it became inaccessible to me. I was not

28

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 31 of 43



 1   given sufficient time, or any time, to export the content and information on the channel that I

 2   had built up since the date of the channel’s creation.

 3          5.       On October 15, 2020, and because of the actions YouTube took with respect to

 4   my channel, I lost contact and the ability to connect with the subscribers, my regular audience,

 5   through the YouTube platform. I cannot now effectively reach and cannot effectively otherwise

 6   contact the subscribers and audience I had built up over time. Because other media companies

 7   are also in the process of taking action against my channel, I have lost a substantial, if not all,

 8   of my YouTube audience.

 9          6.       Although other platforms indicate that they may remove channels or content at

10   any time, YouTube employs specific Terms of Service that assured me that in the absence of

11   strikes, my content and channel would remain intact. During the 90-day period preceding

12   October 15, 2020, I did not have any active strikes on my channel and had not been notified of

13   any such strikes.

14          7.       I was not notified by YouTube that they intended or had attempted to amend the

15   TOS on or before October 15, 2020 in a way that would affect the hosting of my content or

16   channel.

17          8.       I was not notified by YouTube of the specific reason for the suspension or

18   deletion of my channel other than an email referencing generally their cyberbullying and

19   harassment policy, but my content was not cyberbullying or harassing in the ways described in

20   the policy that existed on or before October 15, 2020. I was not notified what, if any content,

21   was viewed by YouTube as being materially in breach of the TOS, only an email located after

22   the fact of deletion that said ““We'd like to inform you that due to repeated or severe violations

23   of our Community Guidelines (https://www.youtube.com/ There was no further specificity as

24   to what content triggered this notice.

25   ///

26   ///

27   ///

28

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
             Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 32 of 43



 1          9.      I remain baffled as to what, specifically in my content, led my channel to be part

 2   of the massive de-platforming. I assume that my channel was deleted or suspended because my

 3   channel has a widespread audience reach, I am not a member of the mainstream media, and my

 4   content focuses on or questions mainstream media or government.

 5                  I declare under the penalty of perjury under the laws of the United States of

 6   America that the foregoing is true and accurate and that I executed this Declaration on October

 7   27, 2020, through electronic signature pursuant to L.R. 5-1(a) permitting the signature of a

 8   declaration verified by electronic means.

 9                                                        /s/ David J. Hayes

10                                                        DAVID J. HAYES

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
             Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 33 of 43



 1                                 DECLARATION OF DANIEL LEE

 2   I, DANIEL LEE, declare:

 3          1.        I am over the age of 18 years and a Plaintiff in this action. I make this

 4   Declaration based on my own personal knowledge. If called as a witness, I could and would

 5   testify competently as follows.

 6          2.        I report on child sex trafficking and exposing pedophiles in 2 daily, 15-20

 7   minute news commentaries, that often tie in current events, politics and President Trump's

 8   unprecedented political power moves against human traffickers. I always provide several links

 9   below each video that provide citation and proof of the news I report so my viewers can share

10   these sources with whoever may challenge the validity of my content.

11          3.        I created two channels, one on October 7, 2007 and one on October 23, 2019.

12   They were called “Dnajlion7” and “Daniel Lee.” I uploaded 2,652 videos to the first, and 84

13   videos to the second. By October 15, 2020, Dnajlion7 had obtained approximately 113,000

14   subscribers, and Daniel Lee had obtained 30,300 subscribers; Dnajlion7 had obtained

15   28,361,823 views and Daniel Lee had obtained 999,348 views. These numbers are approximate

16   and taken from aggregators Social Blade, Alt Censored or from historical screenshots I took of

17   my channel, because once my channel was deleted, I lost the ability to see the analytics related

18   to my channel.

19          4.        My channel was deleted from the YouTube platform on October 15, 2020. Prior

20   to October 15, 2020, I did not have notice that my channel was going to be deleted, suspended

21   or terminated by YouTube. When I learned that the channel was deleted, it was too late to

22   export my content from the YouTube platform because it became inaccessible to me. I was not

23   given sufficient time, or any time, to export the content and information on the channel that I

24   had built up since the date of the channel’s creation.

25          5.        On October 15, 2020, and because of the actions YouTube took with respect to

26   my channel, I lost contact and the ability to connect with the subscribers, my regular audience,

27   through the YouTube platform. I cannot now effectively reach and cannot effectively otherwise

28   contact the subscribers and audience I had built up over time. Because other media companies

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 34 of 43



 1   are also in the process of taking action against my channel, I have lost a substantial, if not all,

 2   of my YouTube audience.

 3          6.       Although other platforms indicate that they may remove channels or content at

 4   any time, YouTube employs specific Terms of Service that assured me that in the absence of

 5   strikes, my content and channel would remain intact. During the 90-day period preceding

 6   October 15, 2020, I did not have any active strikes on my channel and had not been notified of

 7   any such strikes.

 8          7.       I was not notified by YouTube that they intended or had attempted to amend the

 9   TOS on or before October 15, 2020 in a way that would affect the hosting of my content or

10   channel.

11          8.       I was not notified by YouTube of the specific reason for the suspension or

12   deletion of my channel other than an email referencing generally their cyberbullying and

13   harassment policy, but my content was not cyberbullying or harassing in the ways described in

14   the policy that existed on or before October 15, 2020. I was not notified what, if any content,

15   was viewed by YouTube as being materially in breach of the TOS, only an email located after

16   the fact of deletion that said ““We'd like to inform you that due to repeated or severe violations

17   of our Community Guidelines (https://www.youtube.com/ There was no further specificity as

18   to what content triggered this notice.

19          9.       I remain baffled as to what, specifically in my content, led my channel to be part

20   of the massive de-platforming. I assume that my channel was deleted or suspended because my

21   channel has a widespread audience reach, I am not a member of the mainstream media, and my

22   content focuses on or questions mainstream media or government.

23                   I declare under the penalty of perjury under the laws of the United States of

24   America that the foregoing is true and accurate and that I executed this Declaration on October

25   27, 2020, through electronic signature pursuant to L.R. 5-1(a) permitting the signature of a

26   declaration verified by electronic means.

27                                                          /s/ Daniel Lee

28                                                          DANIEL LEE

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
              Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 35 of 43



 1                            DECLARATION OF MISHEL McCUMBER

 2          I, MISHEL McCUMBER, declare:

 3          1.      I am over the age of 18 years and a Plaintiff in this action. I make this

 4   Declaration based on my own personal knowledge. If called as a witness, I could and would

 5   testify competently as follows.

 6          2.      I am an author, artist and a researcher. I have a Bachelor of Arts in Psychology

 7   and another in Graphic Design. I share my personal journey, with the goal to install a desire for

 8   sound biblical doctrine. Deception Bytes is an often humorous one-hour news and political

 9   commentary show from a conservative Christian and patriotic perspective.

10          3.      I created a channel on YouTube on July 31, 2011 called “Deception Bytes.” I

11   uploaded or caused to be uploaded approximately 1,030 videos on this channel. As of October

12   15, 2020, the channel had obtained approximately 69,200 subscribers, and the videos had been

13   viewed by the public approximately 18,239,613 times. These numbers are approximate and

14   taken from aggregators Social Blade, Alt Censored or from historical screenshots I took of my

15   channel, because once my channel was deleted, I lost the ability to see the analytics related to

16   my channel.

17          4.      My channel was deleted from the YouTube platform on October 15, 2020. Prior

18   to October 15, 2020, I did not have notice that my channel was going to be deleted, suspended

19   or terminated by YouTube. When I learned that the channel was deleted, it was too late to

20   export my content from the YouTube platform because it became inaccessible to me. I was not

21   given sufficient time, or any time, to export the content and information on the channel that I

22   had built up since the date of the channel’s creation.

23          5.      On October 15, 2020, and because of the actions YouTube took with respect to

24   my channel, I lost contact and the ability to connect with the subscribers, my regular audience,

25   through the YouTube platform. I cannot now effectively reach and cannot effectively otherwise

26   contact the subscribers and audience I had built up over time. Because other media companies

27   are also in the process of taking action against my channel, I have lost a substantial, if not all,

28   of my YouTube audience.

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 36 of 43



 1          6.       Although other platforms indicate that they may remove channels or content at

 2   any time, YouTube employs specific Terms of Service that assured me that in the absence of

 3   strikes, my content and channel would remain intact. During the 90-day period preceding

 4   October 15, 2020, I did not have any active strikes on my channel and had not been notified of

 5   any such strikes.

 6          7.       I was not notified by YouTube that they intended or had attempted to amend the

 7   TOS on or before October 15, 2020 in a way that would affect the hosting of my content or

 8   channel.

 9          8.       I was not notified by YouTube of the specific reason for the suspension or

10   deletion of my channel other than an email referencing generally their cyberbullying and

11   harassment policy, but my content was not cyberbullying or harassing in the ways described in

12   the policy that existed on or before October 15, 2020. I was not notified what, if any content,

13   was viewed by YouTube as being materially in breach of the TOS, only an email located after

14   the fact of deletion that said ““We'd like to inform you that due to repeated or severe violations

15   of our Community Guidelines (https://www.youtube.com/ There was no further specificity as

16   to what content triggered this notice.

17          9.       I remain baffled as to what, specifically in my content, led my channel to be part

18   of the massive de-platforming. I assume that my channel was deleted or suspended because my

19   channel has a widespread audience reach, I am not a member of the mainstream media, and my

20   content focuses on or questions mainstream media or government.

21                   I declare under the penalty of perjury under the laws of the United States of

22   America that the foregoing is true and accurate and that I executed this Declaration on October

23   27, 2020, through electronic signature pursuant to L.R. 5-1(a) permitting the signature of a

24   declaration verified by electronic means.

25

26                                                         /s/ Mishel McCumber

27                                                         MISHEL McCUMBER

28

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
             Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 37 of 43



 1                              DECLARATION OF JEFF PEDERSEN

 2   I, JEFF PEDERSON, declare:

 3          1.      I am over the age of 18 years and a Plaintiff in this action I make this

 4   Declaration based on my own personal knowledge. If called as a witness, I could and would

 5   testify competently as follows.

 6          2.      InTheMatrixxx is a live talk show, featuring interviews and talk about issues

 7   prominent in news and politics. We discuss and dissect the mainstream news and also discuss

 8   the words contained in the anonymous Q posts, and present theories about what they might

 9   mean. We encourage our audience to think for themselves, with the tag line: “the TRUTH is

10   learned, never told.”

11          3.      I created a channel on YouTube on July 11, 2013 called “InTheMattrixx.” I

12   uploaded or caused to be uploaded approximately 464 videos on this channel. As of October

13   15, 2020, the channel had obtained approximately 76,900 subscribers, and the videos had been

14   viewed by the public approximately 4,667,4075 times. These numbers are approximate and

15   taken from aggregators Social Blade, Alt Censored or from historical screenshots I took of my

16   channel, because once my channel was deleted, I lost the ability to see the analytics related to

17   my channel.

18          4.      My channel was deleted from the YouTube platform on October 15, 2020. Prior

19   to October 15, 2020, I did not have notice that my channel was going to be deleted, suspended

20   or terminated by YouTube. When I learned that the channel was deleted, it was too late to

21   export my content from the YouTube platform because it became inaccessible to me. I was not

22   given sufficient time, or any time, to export the content and information on the channel that I

23   had built up since the date of the channel’s creation.

24          5.      On October 15, 2020, and because of the actions YouTube took with respect to

25   my channel, I lost contact and the ability to connect with the subscribers, my regular audience,

26   through the YouTube platform. I cannot now effectively reach and cannot effectively otherwise

27   contact the subscribers and audience I had built up over time. Because other media companies

28

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 38 of 43



 1   are also in the process of taking action against my channel, I have lost a substantial, if not all,

 2   of my YouTube audience.

 3          6.       Although other platforms indicate that they may remove channels or content at

 4   any time, YouTube employs specific Terms of Service that assured me that in the absence of

 5   strikes, my content and channel would remain intact. During the 90-day period preceding

 6   October 15, 2020, I did not have any active strikes on my channel and had not been notified of

 7   any such strikes.

 8          7.       I was not notified by YouTube that they intended or had attempted to amend the

 9   TOS on or before October 15, 2020 in a way that would affect the hosting of my content or

10   channel.

11          8.       I was not notified by YouTube of the specific reason for the suspension or

12   deletion of my channel other than an email referencing generally their cyberbullying and

13   harassment policy, but my content was not cyberbullying or harassing in the ways described in

14   the policy that existed on or before October 15, 2020. I was not notified what, if any content,

15   was viewed by YouTube as being materially in breach of the TOS, only an email located after

16   the fact of deletion that said ““We'd like to inform you that due to repeated or severe violations

17   of our Community Guidelines (https://www.youtube.com/ There was no further specificity as

18   to what content triggered this notice.

19          9.       I remain baffled as to what, specifically in my content, led my channel to be part

20   of the massive de-platforming. I assume that my channel was deleted or suspended because my

21   channel has a widespread audience reach, I am not a member of the mainstream media, and my

22   content focuses on or questions mainstream media or government.

23                   I declare under the penalty of perjury under the laws of the United States of

24   America that the foregoing is true and accurate and that I executed this Declaration on October

25   27, 2020, through electronic signature pursuant to L.R. 5-1(a) permitting the signature of a

26   declaration verified by electronic means.

27                                                          /s/ Jeff Pederson

28                                                          JEFF PEDERSON

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
             Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 39 of 43



 1                             DECLARATION ON JORDAN SATHER

 2   I, JORDAN SATHER, declare:

 3          1.      I am over the age of 18 years and a Plaintiff in this action.   I make this

 4   Declaration based on my own personal knowledge. If called as a witness, I could and would

 5   testify competently as follows.

 6          2.      I started my YouTube channel Destroying the Illusion in January 2017 to

 7   discuss with audiences a variety of subjects I had been interested in and researching for years,

 8   including topics related to health, philosophy, politics, and alternative phenomenon like UFOs

 9   and other newly emerging sciences. My goal with the channel was to offer credible evidence

10   and empowering information on matters that I feel are of personal, national, and global

11   importance. It had rapid growth in 2017, earning 100,000 subscribers within the first year. The

12   channel was also a pivotal cornerstone to the media business I was creating, which also

13   involved speaking at conferences around the country, creating a #1 iTunes documentary, and

14   other content creation.

15          3.      I created a channel on YouTube on January 15, 2015 called “Destroying the

16   Illusion” to share the content set forth above in Paragraph 2. I uploaded or caused to be

17   uploaded approximately 464 videos on this channel. As of October 15, 2020, the channel had

18   obtained approximately 238,000 subscribers, and the videos had been viewed by the public

19   approximately 35,050,517 times. I also created a second channel on YouTube on February 23,

20   2018, to share the same content and uploaded 3 videos to this channel. As of October 15, 2020,

21   this back up channel had obtained approximately 51,600 subscribers, and the videos had been

22   viewed by the public approximately7,606 times. These numbers are approximate and taken

23   from aggregators Social Blade, Alt Censored or from historical screenshots I took of my

24   channel, because once my channel was deleted, I lost the ability to see the analytics related to

25   my channel.

26          4.      My channel was deleted from the YouTube platform on October 15, 2020. Prior

27   to October 15, 2020, I did not have notice that my channel was going to be deleted, suspended

28   or terminated by YouTube. When I learned that the channel was deleted, it was too late to

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 40 of 43



 1   export my content from the YouTube platform because it became inaccessible to me. I was not

 2   given sufficient time, or any time, to export the content and information on the channel that I

 3   had built up since the date of the channel’s creation.

 4          5.       On October 15, 2020, and because of the actions YouTube took with respect to

 5   my channel, I lost contact and the ability to connect with the subscribers, my regular audience,

 6   through the YouTube platform. I cannot now effectively reach and cannot effectively otherwise

 7   contact the subscribers and audience I had built up over time. Because other media companies

 8   are also in the process of taking action against my channel, I have lost a substantial, if not all,

 9   of my YouTube audience.

10          6.       Although other platforms indicate that they may remove channels or content at

11   any time, YouTube employs specific Terms of Service that assured me that in the absence of

12   strikes, my content and channel would remain intact. During the 90-day period preceding

13   October 15, 2020, I did not have any active strikes on my channel and had not been notified of

14   any such strikes.

15          7.       I was not notified by YouTube that they intended or had attempted to amend the

16   TOS on or before October 15, 2020 in a way that would affect the hosting of my content or

17   channel.

18          8.       I was not notified by YouTube of the specific reason for the suspension or

19   deletion of my channel other than an email referencing generally their cyberbullying and

20   harassment policy, but my content was not cyberbullying or harassing in the ways described in

21   the policy that existed on or before October 15, 2020. I was not notified what, if any content,

22   was viewed by YouTube as being materially in breach of the TOS, only an email located after

23   the fact of deletion that said ““We'd like to inform you that due to repeated or severe violations

24   of our Community Guidelines (https://www.youtube.com/ There was no further specificity as

25   to what content triggered this notice.

26          9.       I remain baffled as to what, specifically in my content, led my channel to be part

27   of the massive de-platforming. I assume that my channel was deleted or suspended because my

28

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
             Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 41 of 43



 1   channel has a widespread audience reach, I am not a member of the mainstream media, and my

 2   content focuses on or questions mainstream media or government.

 3                  I declare under the penalty of perjury under the laws of the United States of

 4   America that the foregoing is true and accurate and that I executed this Declaration on October

 5   27, 2020, through electronic signature pursuant to L.R. 5-1(a) permitting the signature of a

 6   declaration verified by electronic means.

 7                                                        /s/ Jordan Sather

 8                                                        JORDAN SATHER

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
              Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 42 of 43



 1                             DECLARATION OF SARAH WESTALL

 2   I, SARAH WESTALL, declare:

 3          1.      I am over the age of 18 years and a Plaintiff in this actionI make this Declaration

 4   based on my own personal knowledge. If called as a witness, I could and would testify

 5   competently as follows.

 6          2.      The content at issue is marketed and contains content as follows: Sarah

 7   Westall’s Business Game Changers provides insight and depth unparalleled in the media.

 8   Listen to top experts and truth backed by data and witnesses, not propaganda. Journey into

 9   what the mainstream media has long abandoned; courageous reporting on topics that matter.

10          3.      I created a channel on YouTube on April 4, 2012 called “Sarah Westall.” I

11   uploaded or caused to be uploaded approximately 669 videos on this channel. As of October

12   15, 2020, the channel had obtained approximately 125,000 subscribers, and the videos had been

13   viewed by the public approximately 15,367,959 times. These numbers are approximate and

14   taken from aggregators Social Blade, Alt Censored or from historical screenshots I took of my

15   channel, because once my channel was deleted, I lost the ability to see the analytics related to

16   my channel.

17          4.      My channel was deleted from the YouTube platform on October 15, 2020. Prior

18   to October 15, 2020, I did not have notice that my channel was going to be deleted, suspended

19   or terminated by YouTube. When I learned that the channel was deleted, it was too late to

20   export my content from the YouTube platform because it became inaccessible to me. I was not

21   given sufficient time, or any time, to export the content and information on the channel that I

22   had built up since the date of the channel’s creation.

23          5.      On October 15, 2020, and because of the actions YouTube took with respect to

24   my channel, I lost contact and the ability to connect with the subscribers, my regular audience,

25   through the YouTube platform. I cannot now effectively reach and cannot effectively otherwise

26   contact the subscribers and audience I had built up over time. Because other media companies

27   are also in the process of taking action against my channel, I have lost a substantial, if not all,

28   of my YouTube audience.

                                                    Case No. 20-cv-07502
                   DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
                Case 5:20-cv-07502-BLF Document 14 Filed 10/27/20 Page 43 of 43



 1          6.       Although other platforms indicate that they may remove channels or content at

 2   any time, YouTube employs specific Terms of Service that assured me that in the absence of

 3   strikes, my content and channel would remain intact. During the 90-day period preceding

 4   October 15, 2020, I did not have any active strikes on my channel and had not been notified of

 5   any such strikes.

 6          7.       I was not notified by YouTube that they intended or had attempted to amend the

 7   TOS on or before October 15, 2020 in a way that would affect the hosting of my content or

 8   channel.

 9          8.       I was not notified by YouTube of the specific reason for the suspension or

10   deletion of my channel other than an email referencing generally their cyberbullying and

11   harassment policy, but my content was not cyberbullying or harassing in the ways described in

12   the policy that existed on or before October 15, 2020. I was not notified what, if any content,

13   was viewed by YouTube as being materially in breach of the TOS, only an email located after

14   the fact of deletion that said ““We'd like to inform you that due to repeated or severe violations

15   of our Community Guidelines (https://www.youtube.com/ There was no further specificity as

16   to what content triggered this notice.

17          9.       I remain baffled as to what, specifically in my content, led my channel to be part

18   of the massive de-platforming. I assume that my channel was deleted or suspended because my

19   channel has a widespread audience reach, I am not a member of the mainstream media, and my

20   content focuses on or questions mainstream media or government.

21                   I declare under the penalty of perjury under the laws of the United States of

22   America that the foregoing is true and accurate and that I executed this Declaration on October

23   27, 2020, through electronic signature pursuant to L.R. 5-1(a) permitting the signature of a

24   declaration verified by electronic means.

25                                                         /s/ Sarah Westall

26                                                         SARAH WESTALL

27

28

                                                     Case No. 20-cv-07502
                    DECLARATIONS IN SUPPORT OF APPLICATION FOR TRO
